439 N.W.2d 796 (1989)
232 Neb. 236
Christine A. DILSAVER, Appellant,
v.
John E. DILSAVER, Appellee.
No. 88-858.
Supreme Court of Nebraska.
May 19, 1989.
Anthony S. Troia, Omaha, for appellant.
Steven J. Lustgarten and Michael B. Lustgarten, of Lustgarten & Roberts, P.C., Omaha, for appellee.
BOSLAUGH, WHITE, CAPORALE, and GRANT, JJ., and RIST, D.J.
PER CURIAM.
The sole issue on appeal in this dissolution of marriage action is the custody of the two minor children of the parties. After finding that both parties were fit and proper parents, the trial court granted custody of the children, ages 3½ and 1½ at the time of trial in September 1988, to the appellee father, subject to visitation in the appellant mother.
We have held that determinations as to the custody of and visitation with minor children in a dissolution of marriage case are matters initially entrusted to the discretion of the trial judge, whose determinations, on appeal, will be reviewed de novo on the record and affirmed in the absence of an abuse of the trial judge's discretion; keeping in mind, however, that the trial judge observed and heard the witnesses and accepted one version of the facts rather than the other. Shaffer v. Shaffer, 231 Neb. 910, 438 N.W.2d 507 (1989); Griffith v. Griffith, 230 Neb. 314, 431 N.W.2d 609 (1988); Staman v. Staman, 225 Neb. 864, 408 N.W.2d 320 (1987).
We have so reviewed this case. We determine that the trial judge did not abuse his discretion. The judgment is affirmed.
AFFIRMED.